NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1130-17T1

CHARLOTTE P. EILERTSEN,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR,
and ROBERT L. LEUNG,

     Respondents.
____________________________

                    Argued January 30, 2019 – Decided May 13, 2019

                    Before Judges Accurso and Moynihan.

                    On appeal from the Board of Review, Department of
                    Labor, Docket No. 119,582.

                    Kevin J. Mahoney argued the cause for appellant
                    Charlotte Eilersten (Kreindler & Kreindler, LLP,
                    attorneys; Charlotte Eilertsen, on the pro se briefs).

                    Rimma Razhba, Deputy Attorney General, argued the
                    cause for respondent Board of Review (Gurbir S.
                    Grewal, Attorney General, attorney; Melissa Dutton
                    Schaffer, Assistant Attorney General, of counsel;
                    Rimma Razhba, on the brief).
            Respondent Robert L. Leung has not filed a brief.

PER CURIAM

      Charlotte Eilertsen appeals from the Board of Review's decision affirming

the Appeal Tribunal's denial of unemployment benefits and its finding that

appellant voluntarily left her job without good cause attributable to her work.

See N.J.S.A. 43:21-5(a). In her self-authored merits brief, appellant argues:

            POINT I

            THIS COURT SHOULD REMAND THIS MATTER
            FOR CONSIDERATION IN LIGHT OF THE NEW
            MANDATES OF MEDICAL GOOD CAUSE FROM
            ARDAN V. BOARD OF REVIEW AND ON
            IMMINENT DISCHARGE IN COTTMAN V. BOARD
            OF REVIEW

            POINT II

            THIS MATTER SHOULD BE REVERSED SINCE
            THE AGENCY DID NOT OFFER THE CLAIMANT
            A FAIR DETERMINATION OF HER CASE, AND
            MAKE ADEQUATE FINDINGS OF FACT, AND
            FAILED TO SATISFY CONSTITUTIONAL DUE
            PROCESS PROTECTIONS APPROPRIATE TO THE
            CASE AND THE REMEDIAL PROTECTIONS OF
            THE STATUTE.

      Our review of administrative agency decisions is normally limited. Brady

v. Bd. of Review, 152 N.J. 197, 210 (1997). "If the Board's factual findings are

supported 'by sufficient credible evidence, courts are obliged to accept them.' "


                                                                         A-1130-17T1
                                       2
Ibid. (quoting Self v. Bd. of Review, 91 N.J. 453, 459 (1982)). "However, the

exercise of such deference is premised on our confidence that there has been a

careful consideration of the facts in issue and appropriate findings addressing

the critical issues in dispute." Bailey v. Bd. of Review, 339 N.J. Super. 29, 33

(App. Div. 2001).

      Neither the Tribunal nor the Board, however, made sufficient findings of

fact in this matter. N.J.A.C. 1:12-18.1(b)(2) requires appeal tribunals to set forth

in the second section of their decisions "Findings of Fact" which must include

"among all the pertinent facts the date the claim was filed." (emphasis added).

Here, the Appeal Tribunal, after reciting a brief procedural history, 1 set forth its

limited findings pertaining to appellant's complaint that her employer, a dentist,

installed a camera in her work area which was the "final straw" that prompted

her to leave employment as a front-end office coordinator in the dental office:

"The claimant was employed as a Front End Coordinator for the above-named

employer from 9/12/1988 until 3/9/2017 when she left work because the

employer had installed a camera in the area where the claimant worked." In its

decision, the Appeal Tribunal concluded:



1
  That history should have been included in the first section of the decision.
N.J.A.C. 1:12-18.1(b)(1).
                                                                             A-1130-17T1
                                         3
             The claimant's leaving of the work because the
             employer installed a camera in her work area is not
             considered a cause sufficient enough to justify one
             leaving the ranks of the employed to join the ranks of
             the unemployed. The claimant left work voluntarily
             without good cause attributable to such work.

      Those findings did not include all "pertinent facts." As appellant's counsel

explained in her summation to the Tribunal, the employer's installation of "the

camera, although it was the final hostile act, was not the sole reason why

[appellant] left [her employment] as her testimony has indicated."           That

testimony included allegations that the dentist harassed and verbally abused her;

"[p]retty much every day there was some kind of verbal abuse being said to me."

Although appellant acknowledged her employer never used profanity, she

testified that the dentist:

             was constantly degrading me, telling me I was making
             too many mistakes. He didn't like anything I was doing
             any longer. His practice was getting slow and he [felt]
             that . . . I was sabotaging it.

                    ....

             was just constantly degrading my work ethic. He was
             complaining about how fast I was working, the words
             that I was using, how I was interrupting with patients;




                                                                          A-1130-17T1
                                        4
            to the point that the patients told me that they felt it was
            unfair how I was treated.[2]

                  ....

            would always shake his head and mumble at things that
            I did. . . . He felt I wasn't working to my potential and
            stated that. . . . He . . . couldn't stand watching me on
            the computer. He kept asking me when I was going to
            get it. He . . . asked me . . . did I think I could get a job.

                  ....

            stated that things had to be different. That he could no
            longer take what was going on in the practice, he
            needed a change.

                  ....

            said to me . . . that he felt that I couldn't have a very
            good marriage if I could never shut up and listen, which
            I never do to him.




2
    The Appeal Tribunal allowed, over the employer's objection, written
statements (exhibits D through H) from people who claimed to be patients,
which were proffered to buttress appellant's harassment and abuse contentions.
The Tribunal noted that it was disputed whether some of the people were patients
with first-hand knowledge of their assertions and whether some people were
biased. The Tribunal said the documents would "be afforded the weight that the
(Inaudible) deems appropriate." Neither the Tribunal nor the Board further
addressed those documents.


                                                                             A-1130-17T1
                                          5
        The Tribunal addressed only appellant's complaint about the employer's

installation of the camera. Appellant's testimony on that issue made clear that

she viewed the camera as part of a continuing practice by the dentist:

              I just felt it was pointed at me, and I wanted to know
              what the reason was for that, why he was not trusting
              me after all these years of working for him, 3 and after
              being told that he didn't like the way . . . I worked; I
              was . . . no longer doing the job. . . . And, honestly, I
              felt that if that camera had been left there he would've
              seen the job that I was doing. But, by him doing that
              . . . I couldn't do it. I've been a victim of his verbal
              abuse and harassment, I feel for so long . . . his
              degradation . . . his bullying type of behavior, it was
              taking its toll on me mentally and physically.

        Some of these facts were disputed. Of course, it was within the province

of the Tribunal and the Board to accept or reject these facts. We still hold to the

tenet that we may not vacate an agency's determination because of doubts as to

its wisdom or because the record may support more than one result. Brady, 152

N.J. at 210; De Vitis v. N.J. Racing Comm'n, 202 N.J. Super. 484, 491 (App.

Div. 1985). But appellant's claims had to be addressed and the Board must make

those determinations. Judge Carchman's observations in Bailey are apt in this

case:



3
  It was undisputed that appellant worked for her employer for twenty-eight and
one-half years.
                                                                           A-1130-17T1
                                         6
            The Supreme Court addressed the issue of
            administrative fact-finding in In re Arbitration between
            New     Jersey    Bell    Telephone      Company      v.
            Communications Workers of America, 5 N.J. 354
            (1950), when it commented:

                  It has been said that it is a fundamental of
                  fair play that an administrative judgment
                  express a reasoned conclusion. A
                  conclusion requires evidence to support it
                  and findings of appropriate definiteness to
                  express it.

                  [Id. at 375 (citation omitted).]

            See also Lister v. J.B. Eurell Co., 234 N.J. Super. 64,
            73 (App. Div. 1989) (requiring a "reasoned explanation
            based on specific findings of basic facts"). This was
            neither a complex nor extended hearing, but
            nevertheless required a careful analysis and the
            requisite findings to insure a just result. Fact-finding is
            just that. It is not a recitation of statutory citations but
            a clear and concise demonstration that the litigants have
            been heard and their arguments considered. Justice
            requires no less.

            [Bailey, 339 N.J. Super. at 33.]

In Bailey, 339 N.J. Super. at 33, we could not overlook the Tribunal's and the

Board's failure to "address, discuss, or make separate findings" on the issues.

Likewise, here, we are constrained to remand this case to the Board to address

those deficiencies.




                                                                           A-1130-17T1
                                         7
       Although the Tribunal and Board did not address appellant's arguments

that she left work for medical good cause, relying on Ardan v. Board of Review,4

and because her discharge was imminent, relying on Cottman v. Board of

Review,5 we do not require the Board to consider those discrete issues because

we do not perceive sufficient support in the record for those claims. But the

failure of both the Appeal Tribunal and the Board to discuss the proofs appellant

presented that her employer harassed and verbally abused her over an extended

period, culminating in the installation of the camera in her workspace, cannot

be overlooked. Addressing only that last act in isolation denied appellant a fair

hearing on her claim. Accordingly, we remand the matter to the Board to

address appellant's claim. On remand, we direct the Board to consider the

totality of the dentist's comments it finds to be credible and supported in making

that determination.

       Reversed and remanded for proceedings consistent with this opinion. We

do not retain jurisdiction.




4
    231 N.J. 589 (2018).
5
    454 N.J. Super. 166 (App. Div. 2018).
                                                                          A-1130-17T1
                                        8